Citation Nr: 0302439	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  96-51 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a coccyx fracture with strain and degenerative 
changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 1998, the Board remanded the issue 
on appeal.  In a rating decision of April 1999, the RO 
assigned a 10 percent rating for the service-connected 
residuals of a fractured coccyx with lumbosacral strain, from 
July 28, 1995.  

In March 2000 the Board again remanded the issue, noting that 
the November 1998 VA orthopedic examination did not provide 
an adequate assessment of the functional impairment, citing 
38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Because the 1998 VA examination had also 
reported that there was a chronic scar over the coccyx, which 
was not noted in service medical records or on VA examination 
in April 1996, it was to be clarified whether such scar was 
tender and painful to objective demonstration, warranting a 
separate 10 percent evaluation.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  


REMAND

On official VA examination in July 2000 it was determined 
that the veteran did not have a scar in the coccyx region.  

The November 1998 VA orthopedic examiner stated that the 
veteran had a lumbosacral strain which was service-connected 
and on VA examination in April 2000 the impression was that 
lumbosacral degenerative disease with radiculopathy was as 
likely as not associated with the inservice injury that 
caused the service-connected low back disorder.  A March 2001 
electromyogram (EMG) found mild bilateral L5 radiculopathy 
and an EMG in April 2002 found mild bilateral L5 
radiculopathy.  

Previous rating actions had cited 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295, and 5298 as authority for the 
rating assigned.  In the October 2002 supplemental statement 
of the case (SSOC), the provisions of Diagnostic Code 5293 in 
effect prior to and as of September 23, 2002, were cited.  
While the October 2002 SSOC reflects consideration of the 
former and new criteria, and whether an increase was 
warranted under the new criteria on the basis of the total 
duration of incapacitating symptoms, the RO did not address 
whether it would be to the veteran's advantage under the new 
criteria to separately evaluate the chronic orthopedic and 
neurologic components of the disability and then combine the 
evaluations under 38 C.F.R. § 4.25.  

The Board also observes that another VA examination which 
addresses the new criteria is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
or evaluation for all health care providers who 
have treated him for his service-connected low back 
disorder since 2001.  When the requested 
information and any necessary authorization are 
received, the RO should attempt to obtain all 
indicated records.  

2.  Thereafter, the veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the current extent and 
severity of all symptoms and impairment, both 
orthopedic and neurologic, from the service-
connected low back disorder.  The claims folders 
must be made available to and reviewed by the 
examiner. 

The examiner should describe all 
symptomatology, both orthopedic and 
neurologic, due to the veteran's service-
connected low back disability.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to disc 
disease or other low back pathology 
should be identified, and the examiner 
should assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome (IVDS).  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.  

3.  Then, the RO should review the claims folders 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  The RO should also 
undertake any other development it deems to be 
required to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and the implementing regulations. 

4.  Then, the RO should readjudicate the claim for 
a higher initial rating for the service-connected 
low back disability, to include consideration of 
the new criteria for evaluating IVDS.  
Specifically, the RO must address not only the 
total duration of incapacitating symptoms but also 
whether it would be to the veteran's advantage to 
separately rate the chronic orthopedic and 
neurologic components of the disability. 

5.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO should issue 
an SSOC and afford the veteran and his 
representative an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


